     Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 1 of 36




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION



RESTORE ROBOTICS LLC and
RESTORE ROBOTICS REPAIR LLC,

                           Plaintiffs,
                                             Civil Case No. 5:19-cv-00055-MCR-MJF
      v.
INTUITIVE SURGICAL, INC.,                    JURY TRIAL DEMANDED

                         Defendant.


                       FIRST AMENDED COMPLAINT

       Pursuant to Fed. R. Civ. Proc. 15(a)(1)(B), Plaintiffs Restore Robotics LLC

and Restore Robotics Repair LLC hereby file their First Amended Complaint against

Defendant Intuitive Surgical, Inc. for monopolizing trade in the worldwide and

domestic aftermarkets for service of da Vinci surgical robots and the worldwide and

domestic aftermarkets for service and replacement of EndoWrist surgical robot

instruments. Plaintiffs allege the following upon personal knowledge as to their own

acts and information and belief and investigation by counsel as to all other

allegations.




                                         1
     Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 2 of 36




                   PARTIES, JURISDICTION, AND VENUE

      1.     Plaintiffs Restore Robotics LLC and Restore Robotics Repair LLC

(“Restore” collectively) are Florida limited liability companies with their principal

address at 7506 Holley Circle, Panama City Beach, Florida. They are sister

companies with common ownership having majority control of both companies.

Restore services surgical robots and related instruments. Restore Robotics is the

sales arm. Restore Robotics Repairs is the operations arm.

      2.     Defendant Intuitive Surgical, Inc. (“Intuitive”) is a Delaware

corporation with its principal place of business at 1020 Kifer Road, Sunnyvale,

California. Intuitive provides surgical robots, along with related parts, instruments,

accessories, and services, to hospitals and surgical centers in Bay County in the

Panama City Division of the Northern District of Florida and elsewhere. Intuitive

can be served with process through its registered agent C T Corporation System at

1200 South Pine Island Road, Plantation, FL 33324.

      3.     Defendant is subject to the personal jurisdiction of this Court.

      4.     This action is brought under Section 2 of the Sherman Act, 15 U.S.C. §

2, and Sections 4, 12, and 16 of the Clayton Act, 15 U.S.C. §§ 15, 22, and 26. This

Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1337(a)

and 15 U.S.C. §§ 15 and 22. The Defendant has been engaged in interstate

commerce during all relevant times of the complaint.

                                          2
     Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 3 of 36




      5.     Venue is proper under 15 U.S.C. § 22 and 28 U.S.C. § 1391(c)(2). The

Defendant is transacting and carrying on business in this District.

                              ROBOTIC SURGERY

      6.     With traditional open surgery, the surgeon uses one large incision to

perform a procedure. With laparoscopic surgery, the surgeon makes several small

incisions and inserts small tools, including a video camera, to perform the procedure.

      7.     Robotic surgery also uses several incisions for the insertion of small

tools, including a magnified, high-definition 3D video camera. The surgeon sits at

a computer and uses hand controls to manipulate the instruments, which are attached

to the system by robotic arms with joints.




                                          3
     Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 4 of 36




      8.     Robotic surgery has a variety of practical advantages over laparoscopic

surgery:

      - stereoscopic high-definition cameras for 3-D visibility

      - additional arm for the surgeon to hold a third instrument

      - wrist joints for expanded range of motion compared to human

      - scalability to allow for small movements in the arms and instruments

      - ergonomic console design to minimize surgeon fatigue.


                               DA VINCI ROBOT

      9.     Intuitive sells the da Vinci surgical robot (image below). From 1999 to

2015, the da Vinci robot was the only surgical robot system cleared by the FDA for

sale in the market.




                                         4
       Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 5 of 36




        10.   Intuitive also sells all necessary instruments and accessories for the da

Vinci robot system.      Intuitive offers more than eighty different instruments,

including a variety of forceps, retractors, and scissors, under the EndoWrist brand.

They are the only instruments cleared by the FDA and foreign regulatory authorities

for use with the da Vinci robot system.

        11.   The da Vinci robot system is generally used for minimally invasive soft

tissue surgery for areas of the body between the pelvis and the neck – primarily in

general surgery, gynecologic surgery, urologic surgery, cardiothoracic surgery, and

head and neck surgery. The da Vinci robot system is indicated for adult and pediatric

use.

        12.   For the calendar year 2018, Intuitive reported $1,127.1 million in

revenue for sales and leases of the da Vinci robot system. The average sales price

was more than $1.5 million. The purchase represents a significant capital equipment

investment for the customer.

        13.     As of December 31, 2018, Intuitive had an installed base of 4,986 da

Vinci Surgical Systems, including 3,196 in the U.S., 872 in Europe, 651 in Asia, and

267 in the rest of the world. Less than 10% are installed under an operating lease.

        14.   Intuitive sells the da Vinci robot system directly in the United States,

Japan, South Korea, India, Taiwan, and most of Europe. In other countries, Intuitive

sells the da Vinci robot system through exclusive distributorships with independent

                                           5
     Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 6 of 36




third parties. Roughly 90% of the installed base is located in countries sold and

serviced directly by Intuitive.

        15.   In its latest annual report, Intuitive estimated that surgeons using the da

Vinci robot system completed approximately 1,037,000 surgical procedures of

various types in hospitals throughout the world during the year ended December 31,

2018.

                          SURGICAL ROBOT MARKET

        16.   Intuitive has monopoly power in the worldwide market for the sale of

surgical robots. Intuitive is able to exclude competition and maintain prices for the

da Vinci robot system at supracompetitive levels.

        17.   There is a relevant product market or submarket for surgical robots.

Surgical robots have no practical substitute.        Even though robotic surgery is

significantly more expensive and significantly less profitable than laparoscopic

surgery, hospitals are expected to offer robotic surgery.            Moreover, certain

procedures, such as prostatectomies, are increasingly performed now by surgeons

operating exclusively with surgical robots.

        18.   Due to the unique attributes of surgical robots, many hospitals believe

that robotic surgery leads to shorter hospital stays and greater patient satisfaction.

Many surgeons strongly prefer robotic surgery and require it to work at a given

hospital. As a result of perceptions about the reduced pain and scarring and

                                            6
     Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 7 of 36




increased safety and effectiveness associated with robotic surgery, many patients

insist on robotic surgery and will travel to the closest hospital offering robotic

surgery.

      19.    There is a very low cross-elasticity of demand between robotic and

laparoscopic surgery. The estimated cost per procedure of equipment, instruments,

and service is $1,866 for robotic surgery versus less than $1,000 for laparoscopic

surgery.    (Exhibit 1 (Christopher P. Childers and Melinda Maggard-Gibbons,

Research Letter: Estimation of the Acquisition and Operating Costs for Robotic

Surgery, 320 Journal of American Medical Association 835, 836 (August 28,

2018)).) In addition, the estimated cost per procedure of acquiring and servicing the

surgical robot is an additional $1,701 for robotic surgery. Id. Nevertheless, the

estimated procedure volume for robotic surgery increased from 136,000 in 2008 to

877,000 in 2017 for a compounded annual growth rate of 23%. Id.

      20.    In response to much higher prices for use of surgical robots, customers

are not switching to use of laparoscopic equipment. Id. In fact, they are replacing

their laparoscopic equipment with surgical robots at much higher prices. Id. In other

words, customers in the surgical robot market strongly prefer surgical robots over

laparoscopic surgery and are not sensitive to prices in the laparoscopic equipment

market.




                                         7
     Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 8 of 36




      21.    The industry and the public recognize surgical robots as a separate

economic entity. The financial and healthcare press refer specifically to the market

for surgical robots and competition in surgical robots. There are several professional

and trade associations focused on robotic surgery – e.g., the Society for Robotic

Surgery and the Clinical Robotic Surgery Association. Surgical robots have very

peculiar characteristics. Supra at ¶¶ 7-8. In addition, surgical robots have very

distinct prices. Supra at ¶ 19. Manufacturers specialize in surgical robots. Surgeons

specialize in robotic surgery.

      22.    Orthopedic robots are not part of the surgical robot market. Orthopedic

robots are not a practical substitute for surgical robots. They are designed for

assisting in removal of bone and aligning prosthetics for knee and hip replacement.

They are not indicated for use in minimally invasive soft tissue surgery.

      23.    There are significant barriers to entry into the surgical robot market.

The Food and Drug Administration has a rigorous process for clearing any surgical

robot for sale in the United States. The relevant regulatory agencies must also

approve any surgical robot for sale in the European Union and elsewhere outside the

United States. Intuitive holds numerous patents blocking development of competing

robot systems. Surgeons already have significant training and extensive experience

invested in the da Vinci robot system. The large hospital systems with significant

demand for robot surgery already have a sizable installed base of da Vinci robots.

                                          8
     Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 9 of 36




Intuitive secures agreements with customers that they will not purchase any

competing robots from other manufacturers.

      24.    TransEnterix received clearance from the FDA to market and sell

surgical robots on October 13, 2017. The TransEnterix robot system is sold under

the Senhance brand name (image below). The Senhance Surgical System mounts

each of its three arms on a separate patient cart.




      25.    TransEnterix is not a direct competitor to Intuitive in surgical robots.

The Senhance Surgical System is only intended for use in gynecological surgery,

colorectal surgery, cholecystectomy, and inguinal hernia repair.

      26.    The Senhance Surgical System is not intended for cardiothoracic

surgery, urologic surgery, or most other procedures intended for the da Vinci robot

system. The Senhance Surgical System is not indicated for pediatric use.



                                           9
     Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 10 of 36




       27.   Medrobotics received clearance for a natural orifice surgical robot on

July 23, 2015. The Medrobotics natural orifice surgical robot is sold under the Flex

brand name. The Flex Robotic System has a single flexible robotic scope with a

camera for insertion in natural body orifices (image below). The robot can only

operate instruments introduced through the tube inserted into the natural body

orifice.




       28.   Medrobotics is not a direct competitor to Intuitive in surgical robots.

Due to its design limitations, it is only indicated for a limited range of procedures.

It is not indicated for pediatric use

       29.   Intuitive has a 98% to 99% market share in the worldwide and surgical

robot markets with or without TransEnterix and Medrobotics. They are the only

three manufacturers of commercially available surgical robots. Intuitive shipped

926 da Vinci surgical robots worldwide, including 581 domestically, in calendar

year 2018. TransEnterix shipped 15 Senhance surgical robots worldwide, including
                                         10
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 11 of 36




3 domestically, in calendar year 2018. Upon information and belief, Medrobotics

shipped less than 10 Flex natural orifice surgical robots worldwide, in calendar year

2018.

        30.   As a result of its monopoly power in surgical robots, Intuitive is able

to, and does, charge supracompetitive prices for its da Vinci robots. For example,

the da Vinci robot typically costs at least 50% more than the published price for the

Flex surgical robot of $980,000.

        31.   Intuitive is able to charge very high prices relative to costs, which is

also indicative of supracompetitive prices and market power. For calendar year

2018, Intuitive had an overall gross margin on product sales of more than 70%.

(Intuitive 2018 Form 10-K at 48.) The gross margin is likely higher for sales directly

to end users. By comparison, TransEnterix had a gross margin on sales of 32.9%.

(TransEnterix 2018 Form 10-K at 48.) Medrobotics is a private company and does

not disclose financial performance.

        32.   For calendar year 2018, Intuitive had a net margin of 32.2%. (Intuitive

2018 Form 10-K at 48.) By comparison, General Electric, which is a major

manufacturer of medical imaging equipment, had a net margin for its healthcare

segment operations of 18.7%. (General Electric 2018 Form 10-K at 28.) Johnson

& Johnson had a net margin for its medical devices segment of 16.3%. (Johnson &

Johnson 2018 Form 10-K at 26.)

                                          11
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 12 of 36




       AFTERMARKETS: PARTS, SERVICE, AND INSTRUMENTS

      33.    Intuitive has also used its monopoly power in the primary market for

surgical robots to acquire and maintain monopoly power in the aftermarkets for da

Vinci robot parts, da Vinci robot service, and EndoWrist instrument repairs and

replacement.

      34.    There is a relevant aftermarket for worldwide sale of the cluster of da

Vinci robot parts that are specially designed and built for the da Vinci robot system,

including the robot arm assemblies, master tool manipulators (MTMs), printed

circuit boards (PCBs), and other components (collectively “da Vinci robot parts”).

They are unique. There are no substitutes for da Vinci robot parts. Intuitive sells da

Vinci robot parts to customers around the world. There may be a relevant submarket

for the domestic sale of da Vinci robot parts.

      35.    There is a relevant aftermarket for the service of da Vinci robots

worldwide. The da Vinci robot system is very technical and expensive. Service

requires specialized training and experience. There are da Vinci robot systems

installed throughout the world. Intuitive and Restore specialize in da Vinci robot

service to customers inside and outside the United States. There may be a relevant

submarket for the service of da Vinci robots in the United States.

      36.    There is a relevant aftermarket for the repair and replacement of

EndoWrist instruments worldwide.         There are no substitutes for EndoWrist

                                         12
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 13 of 36




instruments. They are specially designed and built for the da Vinci robot system.

There are da Vinci robot systems installed throughout the world. Intuitive and

Restore provide EndoWrist instrument repair or replacement to customers inside and

outside the United States. There may be a relevant submarket for the repair and

replacement of EndoWrist instruments in the United States.

      37.    The da Vinci robot parts aftermarket, da Vinci robot service

aftermarket, and EndoWrist instrument aftermarket are separate from the surgical

robot market. Since Intuitive had and has monopoly power in the surgical robot

market, Intuitive has not been, and is not, prevented from acting anticompetitively

in the aftermarkets. Since Intuitive had and has monopoly power in the da Vinci

robot part market, Intuitive has not been, and is not, prevented from acting

anticompetitively in the robot service aftermarket.

      38.    In addition, Intuitive has an installed base of more than 3,000 da Vinci

robot systems acquired by customers when Intuitive was the only manufacturer in

the surgical robot market.      Those customers face significant switching costs.

Surgical robot systems have an average sales price of more than $1.5 million.

      39.    Even now, customers are unable to calculate lifecycle costs at the time

of purchase because they have little or no information for projecting the costs of

robot parts and service or instruments. Assuming that the customer has a service

agreement at a flat rate, it is still very difficult to project costs on a per use or life

                                           13
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 14 of 36




cycle basis. In order to forecast the cost per use, the customer must know how often

the robot will be used. In order to project the cost over the lifecycle, the customer

must know how often the instruments will be used and replaced. Yet the customer

typically cannot forecast demand for a surgical robot. Surgeons may have varying

degrees of adaption to a surgical robot at a new location or for a new procedure.

Competing hospitals may or may not acquire their own robots. The FDA may or

may not add new indications for use of the robot system.

      40.    The costs for instruments are also unpredictable. The customer cannot

predict the timing for replacing instruments: Intuitive has complete control over the

usage limits on the EndoWrist instruments and has changed the usage limits

unilaterally without notice. As the sole manufacturer of EndoWrist instruments,

Intuitive also has complete control over the prices for new EndoWrist instruments.

      41.    If the customer is paying for service on the basis of parts and time after

the expiration of the service agreement, the customer also faces unpredictable repair

costs. The need for repairs on the robot system is unpredictable. So is the price.

Intuitive is the only manufacturer of the da Vinci robot parts. Intuitive does not

publish the prices for da Vinci robot parts. There has never been a competitive

market with multiple vendors offering competitive prices on the parts or the service.

Intuitive also retains control of the decision to repair or replace a part. For example,




                                          14
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 15 of 36




a customer may face an unexpected cost of more than $100,000 to replace a da Vinci

robot arm.

                 DA VINCI ROBOT PARTS AFTERMARKET

      42.    Intuitive has monopoly power in the worldwide aftermarket for da

Vinci robot parts. Intuitive is able to exclude competition and maintain prices for

da Vinci robot parts at supracompetitive levels.

      43.    There are significant barriers to entry into the aftermarket for the da

Vinci robot parts. Due to patent protection and development costs, they are not

available through other commercial sources. In addition, the da Vinci robot system

requires an Intuitive product serial number for the replacement part in order to restart

the robot system. Intuitive also excludes competition in the sale of the da Vinci

robot parts by requiring customers to purchase a parts and service plan from Intuitive

with the purchase of the robot.

      44.    At this time, Intuitive is the only manufacturer of da Vinci robot parts

and has a 100% market share in the sale of da Vinci robot parts. For calendar year

2018, Intuitive had an overall gross margin on product sales of more than 70%.

Upon information and belief, Intuitive has gross margins in excess of 90% for da

Vinci robot parts.




                                          15
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 16 of 36




               DA VINCI ROBOT SERVICE AFTERMARKET

      45.    Intuitive has monopoly power in the worldwide aftermarket for service

of da Vinci robot systems. Intuitive is able to exclude competition and maintain

prices for da Vinci robot service at supracompetitive levels.

      46.    For the calendar year 2018, Intuitive reported $635.1 million in revenue

and $421.2 million in gross profit for robot services. Intuitive had an operating

margin of 66.3% on robot services.

      47.    Restore began to offer service contracts for the da Vinci robot system

in 2018. Restore is the only known competitor to Intuitive in da Vinci robot service

domestically or worldwide. Restore typically offers service at effective rates of less

than 50% of the effective rates offered by Intuitive.

      48.    There are significant barriers to entry into da Vinci robot service. Given

the technical requirements and safety concerns, customers expect and require that

the service provider have training, experience, and certification in servicing the da

Vinci robot system. Restore specializes exclusively in the da Vinci robot and only

uses da Vinci certified field service engineers with prior training and experience at

Intuitive on servicing the da Vinci robot system. Given the significant capital

investment and the critical patient needs, customers require that the service provider

have the dedicated capacity to service the machine within a short time frame.

Restore has the capacity to service da Vinci robots worldwide.

                                         16
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 17 of 36




      49.    Intuitive is able to impose additional barriers to entry into the market

and maintain its monopoly power, i.e., its ability to raise prices and exclude

competition, through various types of exclusionary and predatory conduct:

foreclosing access to the market by entering service contracts of five years or more

at the time of purchase or lease of a da Vinci robot system, tying da Vinci robot

service to da Vinci robot parts, denying access to the essential distributor’s toolkit.

      50.    For example, Intuitive forces customers to enter long-term service

contracts of five years or more to get access to the da Vinci robot system. Intuitive

thereby locks in most of the installed base and forecloses competitors from most of

the da Vinci robot service market. More than 60% of the installed base (3,070) has

been shipped in the last five years.

      51.    The vast majority of Da Vinci robot systems are sold, rather than leased,

to the customer. The sales agreements require a service contract at the time of

purchase. The standard sales agreement includes a five-year period of service. The

first year of service is free under the product warranty, and the remaining four years

are at a stated service price typically in the range of $100,000 to $200,000 per year.

      52.    As of December 31, 2018, a total of 350 da Vinci robot systems – or

less than 10% of the installed base – had been installed under a lease agreement.

(Intuitive 2018 Form 10-K at 41.) On a lease of the robot system, the customer is

responsible for insuring the robot system and for paying the cost of repairs on the

                                          17
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 18 of 36




return of the robot system at the termination of the lease. If the customer leases the

robot system, Intuitive also requires a service contract at the time of leasing, again

typically in the range of $100,000 to $200,000 per year after the free warranty in the

first year, for the term of the lease, which is typically four to seven years.

      53.    Intuitive also secures long-term contracts for service of two years or

more with existing customers rolling off their original service agreement. Intuitive

has more than 90% of the installed base locked into long-term service agreements

that were executed before Restore began to offer da Vinci robot service in 2018.

Intuitive reports that “substantially all” of the installed base has contracts for da

Vinci robot service with Intuitive. (Intuitive 2018 Form 10-K at 18.) Intuitive

thereby forecloses competitors from access to “substantially all” of the da Vinci

robot service market.

      54.    Intuitive also forces customers to purchase da Vinci robot service from

Intuitive to get access to da Vinci robot parts. Intuitive only sells da Vinci robot

parts directly to customers. When Intuitive has learned that a hospital system was

using Restore for robot service, Intuitive has informed the customer that its hospitals

would not be able to purchase da Vinci robot parts for any service performed by

Restore.

      55.    In addition, Intuitive denies access to customers and third parties to the

distributor’s toolkit. Intuitive provides a distributors toolkit on an exclusive basis to

                                           18
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 19 of 36




its independent third-party distributors for use in their designated territories with all

necessary documentation, software, and passwords to service da Vinci robot

systems. Intuitive has exclusive control of the distributor’s toolkit and limits each

distributor to using the toolkit in its exclusive territory. Intuitive denies access to

the toolkit on any terms to any other third party, including potential competitors in

robot service.

      56.        It is essential to competition in da Vinci robot service that independent

service operators (“ISOs”) have access to the toolkit to provide complete da Vinci

robot service. For example, ISOs need the documentation to know the meaning of

the error codes appearing on the da Vinci robot system to perform repairs on the

system. The error codes are a number system without any description or explanation.

      57.    The error codes cannot be practically duplicated. It is often impossible

to identify a system error without knowing the meaning of the error code.

      58.    In addition, the service software is necessary to test the robot arms

during preventative maintenance. The service software is necessary to input the

Intuitive serial number after replacing any da Vinci robot part. The service software

is necessary to remove the reminder message after performing preventative

maintenance or repairing the robot system.

      59.    The service software cannot be practically duplicated by a customer or

ISO. The source code is encrypted and hidden from users. The service software is

                                            19
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 20 of 36




based on the da Vinci robot system design and specifications, which are not available

to third parties.

       60.    Quality control is not a valid business justification for excluding third

parties from servicing da Vinci robots. Intuitive provides the distributors toolkit to

third parties already. Moreover, Restore uses former Intuitive personnel, i.e., da

Vinci certified field service engineers with prior training and experience at Intuitive

in servicing da Vinci robot systems, to provide da Vinci robot service.

       61.    As a result of the exclusionary conduct, Intuitive, directly and indirectly

through its exclusive distributors, has maintained a market share in da Vinci robot

service of more than 99% worldwide and domestically for nearly 20 years. Roughly

90% of the installed base is located in countries sold and serviced directly by

Intuitive.

       62.    At this time, Restore is the only known competitor to Intuitive and its

exclusive distributors for da Vinci robot service. Restore has less than $1 million in

annual revenue in da Vinci robot services.

       63.    Intuitive has acted with the clear intent to exclude competitors and

impair competition in da Vinci robot service. On or about February 12, 2019,

Intuitive sent a letter to Restore demanding that Restore “immediately cease and

desist” from “contacting Intuitive’s customers to offer services related to Intuitive’s

products.”

                                           20
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 21 of 36




      64.    As a result of the exclusionary conduct, Intuitive and its exclusive

distributors are able to charge supracompetitive prices for da Vinci robot service.

Intuitive charges roughly double the rates offered by ISOs for the same services.

      65.     Intuitive does not make up the difference to customers on

supracompetitive prices for robot service by charging subcompetitive prices on its

surgical robots, its robot parts, or its instrument replacements.       Intuitive has

monopoly power in the primary market and the aftermarkets and is able to charge

supracompetitive prices across all markets. Intuitive charges prices relative to costs

for the products and services in its line of medical devices at least 20% higher than

other major manufacturers of medical devices like General Electric and Johnson &

Johnson. Supra at ¶ 32.

               ENDOWRIST INSTRUMENT AFTERMARKET

      66.    Intuitive has monopoly power in the worldwide aftermarket for the

repair and replacement of EndoWrist instruments. The EndoWrist instruments are

necessary to perform surgery with the da Vinci robot system and are only available

from Intuitive. Intuitive is able to exclude competition and maintain prices for the

repair and replacement of EndoWrist instruments at supracompetitive levels.

      67.    For the calendar year 2018, Intuitive reported $1,962.0 million in

revenue for instruments and accessories. For calendar year 2018, Intuitive had an

overall gross margin on product sales of more than 70%.

                                         21
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 22 of 36




      68.     The FDA permits servicing of approved medical devices by third

parties. The ISO repairs instruments to meet their original intended use. Third-party

service does not affect the safety and effectiveness of the instrument or affect the

indications for use. The instrument is maintained at, or returned to, its original safety

and effectiveness. After undergoing third-party service, EndoWrist instruments

have passed ISO simulated life testing to fifty or more additional uses.

      69.    Restore began to offer repair services for EndoWrist instruments in

2018. The customer is able to purchase repair services instead of instrument

replacement. Restore offers repair rates that are at least 25% on average below

replacement rates offered by Intuitive. But for the anticompetitive conduct of

Intuitive, Restore would be able to offer even lower repair rates and offer repair

services on many more EndoWrist instruments.

      70.    There are significant barriers to entry into the repair and replacement

of EndoWrist instruments. In order to work with the Da Vinci robot system, the

instrument must have a serial number from Intuitive. Intuitive holds numerous

patents blocking development of competing instruments for use on the da Vinci

robot system. The Food and Drug Administration has a rigorous process for clearing

any surgical robot instruments for sale in the United States. The relevant regulatory

agencies must also approve any surgical robot instruments for sale in the European

Union and elsewhere outside the United States. At this time, Intuitive has a 99%

                                           22
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 23 of 36




market share in the aftermarket for repair and replacement of EndoWrist

instruments.

      71.      Intuitive is able to impose additional barriers to entry into the market

and maintain its monopoly power, i.e., its ability to raise prices and exclude

competition, through various types of exclusionary and predatory conduct: tying

EndoWrist instrument replacement to acquisition of the da Vinci robot system,

denying access to the essential EndoWrist instrument usage counter, and tying

EndoWrist instrument replacement to da Vinci robot service.

      72.      Intuitive forces customers to purchase EndoWrist instrument

replacements from Intuitive (rather than instrument service from third parties) to get

the da Vinci robot system. The standard sales and lease contracts provide that the

customer “purchases” any instruments for use with the robot system. Nevertheless,

the standard contract requires that the customer only use the instruments for the

maximum number of uses set forth in the instrument catalog. In addition, the

standard contract requires that Intuitive must approve any repairs or service during

or after that usage limit.

      73.      Intuitive enforces these contractual requirements with a usage counter.

Intuitive installs a programmed memory chip inside each EndoWrist instrument to

prevent the instrument from being used for more than a certain number of procedures

regardless of whether the instrument is maintained at, or returned to, its original

                                           23
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 24 of 36




safety and effectiveness through service. Intuitive has exclusive control over the

usage counter and denies access to it: the memory chip is programmed to delete all

information on the circuit board necessary for the instrument to operate with the

robot system immediately after reaching the usage limit. Intuitive has designed the

memory chip to deny access by third parties (including customers and ISOs) to reset

the usage counter to zero for additional uses. It is essential to competition in the

EndoWrist instrument aftermarket that ISOs have the ability to reset the usage

counter after servicing the instrument.

      74.    The usage counter cannot be practically duplicated on the EndoWrist

instruments at this time for use on most of the installed base of da Vinci robot

systems. Restore has been unable so far to develop or obtain technology to reset the

usage count during repair service of EndoWrist instruments for the da Vinci X and

Xi robot systems.

      75.    In addition, the usage counter cannot be economically duplicated for

the remainder of the installed base of da Vinci robot systems. Restore must pay a

sizable license fee for technology to reset the usage counter on EndoWrist

instruments for the da Vinci Si robot systems. As a result, Restore must charge an

additional 20% or more for repair services. Furthermore, the customer faces higher

cost per use on the purchase of the original instrument: the customer must obtain the




                                          24
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 25 of 36




instrument repair service before exercising the last available use, which would

trigger the self-destruct mechanism.

      76.    Intuitive has designed the usage counter to extract consumer surplus,

i.e., monopoly profits, from its customers. Instead of simply buying the instruments,

the customer is forced to pay a usage fee. Intuitive is charging a price that is

independent of, and far in excess of, the cost. When Intuitive has doubled the

maximum number of uses on certain instruments, Intuitive has simply doubled the

price of those instruments.

      77.    The usage limits are not based on any regulatory requirements from the

FDA. Intuitive’s standard contracts and instrument catalogs do not refer to any

regulatory requirements imposing the usage limits. (See, e.g., Exhibits 2 and 3.)

      78.    In addition, the usage limits do not appear to be based on any scientific

determination of the useful life of the instruments. There does not appear to be any

clinical data in the public domain to support the limits on usage for the EndoWrist

instruments. (Ex. 1 at 836.) There are no usage limits on the reusable instruments

for the Senhance or Flex robot systems.

      79.    In fact, Intuitive’s original premarket notifications to the FDA for the

EndoWrist instruments were based on preexisting endoscopic instruments with

unlimited uses. In order to get clearance to market the EndoWrist instruments for

use in the United States, Intuitive was required to show that the instruments were

                                          25
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 26 of 36




“substantially equivalent” to predicate devices already on the market from other

manufacturers of surgical instruments. The predicate devices – forceps, graspers,

retractors, shears, etc. – did not have limits on the number of uses.

      80.    Intuitive’s own instrument catalogs demonstrate that the useful lives of

the instruments are much longer than their usage limits. Intuitive offers the exact

same instruments (with the exact same materials and specifications) labeled for

training. (Ex. 2 at 13. Ex. 3 at 31-32.) Yet Intuitive sets much longer usage limits

for the training instruments. (Compare Ex. 2 at 13 with Ex. 2 at 15. Compare Ex. 3

at 31-32 with Ex. 3 at 34-36.) The industry does not distinguish between an

instrument sold for clinical use and the same instrument sold for training use.

Training instruments, like instruments for clinical use, must retain their functionality

for the surgeon during use. The only difference is the generation of revenue for the

hospital on a surgical procedure for an instrument in clinical use, which allows

Intuitive to set a much lower usage limit and higher price in order to generate a much

higher usage fee for the instruments in clinical use.

      81.    Plaintiffs cannot find any of the usage limits for the reusable EndoWrist

instruments from the da Vinci Si and S instrument catalog (10, 12, 15, 18, 20, or 30

uses or 100 closures) or the da Vinci Xi and X instrument catalog (10 or 15 uses or

100 closures) in any premarket notification 510(k) summary available in the FDA

database. (Ex. 3 at 34-36. Ex. 2 at 15.) Moreover, Plaintiffs cannot identify any

                                          26
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 27 of 36




prohibition in the 510(k) summaries against service of the instruments to extend the

useful life of the instruments or against the reset of the usage count after service of

the instrument.

      82.    None of the 510(k) summaries refer to any tests showing that the

instruments begin to lose their functionality at the usage limit. Nor do they refer to

any tests showing that instrument service cannot maintain the safety and

effectiveness of the instrument for additional uses.

      83.    Notably, Intuitive has apparently not filed any premarket notification

for the da Vinci S (also known as IS2000) or the da Vinci Si (also known as IS3000)

specifying limits on uses of instruments or endoscopes or any testing in support of

such limits in the 510(k) summary.

      84.    Instead, Intuitive has filed premarket notification for the later da Vinci

Xi model (also known as IS4000) to have every instrument limited to 5 uses based

on some of those instruments being tested and retaining useful life for 8 uses. (Ex.

4 at 7.) Yet the da Vinci Xi instruments are not actually limited to 5 uses: the usage

counters are set to the 10 or 15 uses or 100 closures published in the instrument

catalogs. (Ex. 2 at 15.) At the same time, Intuitive has filed premarket notification

for the da Vinci Xi to have the endoscope without any limits on uses based on the

endoscope being tested and retaining useful life for 9 uses. (Ex. 5 at 4.)




                                          27
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 28 of 36




      85.    Intuitive also forces customers to purchase EndoWrist instrument

replacements from Intuitive (rather than instrument service from third parties) to get

da Vinci robot service. The standard contract removes the obligation of Intuitive to

provide robot service under the terms of the service plan if any third parties repair

the instruments. In addition, any third-party service on the EndoWrist instruments

voids Intuitive’s one-year warranty on the entire da Vinci robot system.

      86.    As a result of the exclusionary conduct, Intuitive, directly and indirectly

through its exclusive distributors, has maintained a market share in repair and

replacement of EndoWrist instruments of more than 99% worldwide and

domestically for nearly 20 years. Roughly 90% of the installed base is located in

countries sold and serviced directly by Intuitive.

      87.    Intuitive has acted with the clear intent to exclude competitors and

impair competition in the repair and replacement of EndoWrist instruments. On or

about February 12, 2019, Intuitive sent a letter to Restore demanding that Restore

“immediately cease and desist” from resetting the usage counter after completing

servicing an EndoWrist instrument or “contacting Intuitive’s customers to offer

services related to Intuitive’s products.”

      88.    As a result of the exclusionary conduct, Intuitive and its exclusive

distributors are able to charge supracompetitive prices for repair and replacement of

EndoWrist instruments. Intuitive is able to charge approximately 30% higher prices

                                             28
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 29 of 36




on average for EndoWrist instrument replacement compared with EndoWrist

instrument repairs by ISOs.

      89.    Intuitive does not make up the difference to customers on

supracompetitive prices for instrument replacement by charging subcompetitive

prices on its surgical robots, its robot parts, or its robot service. Intuitive has

monopoly power in the primary market and the aftermarkets and is able to charge

supracompetitive prices across all markets. Intuitive charges prices relative to costs

at least 20% more for the products and services in its line of medical devices than

other major manufacturers of medical devices like General Electric and Johnson &

Johnson. Supra at ¶ 32.

                     COUNT ONE – MONOPOLIZATION

                          (DA VINCI ROBOT SERVICE)

      90.    The foregoing allegations are expressly incorporated.

      91.    Intuitive has willfully acquired and maintained monopoly power in the

worldwide and domestic markets for da Vinci robot service in violation of Section 2

of the Sherman Act, 15 U.S.C. § 2.

      92.    As a direct and proximate result of the foregoing conduct, Restore has

been injured in its business and property, including the loss of profits in the market

and damage to its reputation and goodwill.




                                         29
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 30 of 36




            COUNT TWO – ATTEMPTED MONOPOLIZATION

                         (DA VINCI ROBOT SERVICE)

      93.    The foregoing allegations are expressly incorporated.

      94.    Intuitive has attempted to monopolize the worldwide and domestic

markets for da Vinci robot service in violation of Section 2 of the Sherman Act, 15

U.S.C. § 2. Intuitive has the specific intent to monopolize the worldwide and

domestic markets for da Vinci robot service by engaging in predatory conduct, has

engaged in such conduct, and has a dangerous probability of success in achieving

monopoly power.

      95.     As a direct and proximate result of the foregoing conduct, Restore has

been injured in its business and property, including the loss of profits in the market

and damage to its reputation and goodwill.

                            COUNT THREE – TYING

                         (DA VINCI ROBOT SERVICE)

      96.    The foregoing allegations are expressly incorporated.

      97.    Intuitive has tied da Vinci robot service to its surgical robots and robot

parts, in violation of Section 1 of the Sherman Act, 15 U.S.C. § 1. Intuitive has

forced customers to purchase da Vinci robot service to get the da Vinci surgical robot

and da Vinci robot parts. Intuitive has sufficient economic power in the worldwide

and domestic surgical robot markets and the worldwide da Vinci robot parts market

                                         30
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 31 of 36




to coerce customer acceptance of da Vinci robot service. The tying arrangements

have had anticompetitive effects in the worldwide and domestic da Vinci robot

service markets, which involves a not insubstantial amount of interstate commerce.

      98.    As a direct and proximate result of the foregoing conduct, Restore has

been injured in its business and property, including the loss of profits in the market

and damage to its reputation and goodwill.

                   COUNT FOUR – EXCLUSIVE DEALING

                         (DA VINCI ROBOT SERVICE)

      99.    The foregoing allegations are expressly incorporated.

      100. Intuitive has entered agreements with its customers to provide da Vinci

robot service on an exclusive basis that have foreclosed competition in substantially

all of the worldwide and domestic markets for da Vinci robot service and have

resulted in higher prices and lower service in da Vinci robot service, in violation of

Section 1 of the Sherman Act, 15 U.S.C. § 1.

      101. As a direct and proximate result of the foregoing conduct, Restore has

been injured in its business and property, including the loss of profits in the market

and damage to its reputation and goodwill.




                                         31
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 32 of 36




                     COUNT FIVE – MONOPOLIZATION

              (ENDOWRIST INSTRUMENT AFTERMARKET)

      102. The foregoing allegations are expressly incorporated.

      103. Intuitive has willfully acquired and maintained monopoly power in the

worldwide and domestic markets for EndoWrist instrument repair and replacement

in violation of Section 2 of the Sherman Act, 15 U.S.C. § 2.

      104. As a direct and proximate result of the foregoing conduct, Restore has

been injured in its business and property, including the loss of profits in the market

and damage to its reputation and goodwill.

             COUNT SIX – ATTEMPTED MONOPOLIZATION

              (ENDOWRIST INSTRUMENT AFTERMARKET)

      105. The foregoing allegations are expressly incorporated.

      106. Intuitive has attempted to monopolize the worldwide and domestic

markets for EndoWrist instrument repair and replacement in violation of Section 2

of the Sherman Act, 15 U.S.C. § 2. Intuitive has the specific intent to monopolize

the worldwide and domestic markets for EndoWrist instrument repair and

replacement by engaging in predatory conduct, has engaged in such conduct, and

has a dangerous probability of success in achieving monopoly power.




                                         32
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 33 of 36




      107. As a direct and proximate result of the foregoing conduct, Restore has

been injured in its business and property, including the loss of profits in the market

and damage to its reputation and goodwill.


                            COUNT SEVEN – TYING

              (ENDOWRIST INSTRUMENT AFTERMARKET)

      108. The foregoing allegations are expressly incorporated.

      109. Intuitive has tied EndoWrist instrument replacement to its surgical

robots and robot service, in violation of Section 1 of the Sherman Act, 15 U.S.C. §

1. Intuitive has forced customers to purchase EndoWrist instrument replacements

to get the da Vinci surgical robot and da Vinci robot service. Intuitive has sufficient

economic power in the worldwide and domestic surgical robot markets and the

worldwide and domestic da Vinci robot service markets to coerce customer

acceptance of EndoWrist instrument replacement. The tying arrangements have had

anticompetitive effects in the worldwide and domestic aftermarkets for EndoWrist

repair and replacement, which involves a not insubstantial amount of interstate

commerce.

      110. As a direct and proximate result of the foregoing conduct, Restore has

been injured in its business and property, including the loss of profits in the market

and damage to its reputation and goodwill.


                                          33
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 34 of 36




                    COUNT EIGHT – EXCLUSIVE DEALING

               (ENDOWRIST INSTRUMENT AFTERMARKET)

      111. The foregoing allegations are expressly incorporated.

      112. Intuitive has entered agreements with its customers to provide

EndoWrist instrument repair and replacement on an exclusive basis that have

foreclosed competition in substantially all of the worldwide and domestic

aftermarkets for repair and replacement of EndoWrist instruments and have resulted

in higher prices and lower service in the worldwide and domestic EndoWrist repair

and replacement aftermarkets, in violation of Section 1 of the Sherman Act, 15

U.S.C. § 1.

      113. As a direct and proximate result of the foregoing conduct, Restore has

been injured in its business and property, including the loss of profits in the market

and damage to its reputation and goodwill.



                               PRAYER FOR RELIEF

      Plaintiffs respectfully ask that this Court:

      (a)     conduct a jury trial of all claims and issues as to which there is a right

              to jury trial;

      (b)     enter judgment awarding damages to Plaintiffs in an amount to be

              determined, and trebled as provided in Section 4 of the Clayton Act, 15

                                          34
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 35 of 36




            U.S.C. § 15(a), on its federal antitrust claims;

      (c)   award Plaintiffs the cost of this suit, including a reasonable attorney’s

            fees, as provided in Section 4 of the Clayton Act, 15 U.S.C. § 15, on its

            federal antitrust claims;

      (d)   enter injunctive relief in favor of Plaintiffs to prevent the threat of loss

            or injury by violation of the antitrust laws as provided in Section 16 of

            the Clayton Act, 15 U.S.C. § 26; and

      (e)   order such other and further relief as this Court deems proper and just.



                         DEMAND FOR JURY TRIAL

      Plaintiffs hereby demand trial of their claims by jury to the extent authorized

by law.


      Respectfully submitted on May 13, 2019.

                                        /s Jeff Berhold
                                        Jeffrey L. Berhold*
                                        Georgia Bar No. 054682
                                        JEFFREY L. BERHOLD, P.C.
                                        1230 Peachtree Street, Suite 1050
                                        Atlanta, GA 30309
                                        (404) 872-3800 Telephone
                                        (678) 868-2021 Fax
                                        jeff@berhold.com

                                        COUNSEL FOR PLAINTIFFS

                                        *Admitted Pro Hac Vice
                                         35
    Case 5:19-cv-00055-TKW-MJF Document 14 Filed 05/13/19 Page 36 of 36




Pursuant to Local Rule 5.1(F)(1)(a), a certificate of service is not required.




                                          36
